Case 1:20-cv-01569-CFC Document 24 Filed 02/11/21 Page 1 of 2 PagelD #: 880

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

In re: ) Chapter 11
ONE AVIATION CORPORATION, ) Bk. No. 18-12309(CSS)

Debtor.

 

CITIKING INTERNATIONAL US
LLC, :

Appellant,
Civil Action No. 20-1569-CFC

Vv.

ONE AVIATION CORPORATION,

Newer! vee” Seem Neer” Nee” Somme Nee” nee” Se Noe Nee Ne Nee Sree”

Appellee.
ORDER

At Wilmington this 11" day of February, 2021, having received a
recommendation from Chief Magistrate Judge Mary Pat Thynge that this case be
withdrawn from the mandatory referral for mediation and proceed through the
appellate process of this court;

IT IS ORDERED that the recommendation is accepted and briefing on this
bankruptcy appeal shall proceed in accordance with the following schedule:

1. Appellant’s brief in support of the appeal is due on or before April 12,

2021.
Case 1:20-cv-01569-CFC Document 24 Filed 02/11/21 Page 2 of 2 PagelD #: 881

2. Appellee’s brief in opposition to the appeal is due on or before June 14,
2021.

3. Appellant’s reply brief is due on or before July 16, 2021.

[LA LA

United States Digfict J udge
